 


 HR 5404 ENR: Department of Veterans Affairs Expiring Authorities Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 5404 
 
AN ACT 
To amend title 38, United States Code, to extend certain expiring provisions of law administered by the Secretary of Veterans Affairs, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Department of Veterans Affairs Expiring Authorities Act of 2014.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Sec. 2. References to title 38, United States Code. 
Sec. 3. Scoring of budgetary effects. 
Title I—Extensions of Authority Relating to Health Care 
Sec. 101. Extension of requirement to provide nursing home care to certain veterans with service-connected disabilities. 
Sec. 102. Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service in the Armed Forces. 
Sec. 103. Extension of authority for pilot program on assistance for child care for certain veterans receiving health care. 
Sec. 104. Extension of authority to make grants to veterans service organizations for transportation of highly rural veterans. 
Sec. 105. Extension of requirement for report on activities of Department of Defense-Department of Veterans Affairs Interagency Program Office. 
Sec. 106. Extension of authority for the performance of medical disabilities examinations by contract physicians. 
Sec. 107. Extension of authority for collection of copayments for hospital care and nursing home care. 
Sec. 108. Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disability. 
Title II—Extensions of Authority Relating to Homelessness 
Sec. 201. Extension of current funding level for comprehensive service programs for homeless veterans. 
Sec. 202. Extension of authority for homeless veterans reintegration programs. 
Sec. 203. Extension of authority to provide referral and counseling services for certain veterans at risk of homelessness. 
Sec. 204. Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans. 
Sec. 205. Extension of authority to provide housing assistance for homeless veterans. 
Sec. 206. Extension of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housing. 
Sec. 207. Extension of authority for grant program for homeless veterans with special needs. 
Sec. 208. Extension of authority for the Advisory Committee on Homeless Veterans. 
Title III—Extensions of Authority Relating to Benefits 
Sec. 301. Extension of authority for the Veterans’ Advisory Committee on Education. 
Sec. 302. Extension of authority for calculating net value of real property at time of foreclosure. 
Sec. 303. Extension of authority relating to vendee loans. 
Title IV—Other Extensions of Authority and Other Matters 
Sec. 401. Extension of authority to transport certain individuals to and from Department of Veterans Affairs facilities. 
Sec. 402. Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the Philippines. 
Sec. 403. Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative error. 
Sec. 404. Extension of authority for Advisory Committee on Minority Veterans. 
Sec. 405. Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulating. 
Sec. 406. Restoration of prior reporting fee multipliers. 
Sec. 407. Extension of authority for agreement with National Academy of Sciences. 
Sec. 408. Health professionals education debt reduction. 
Sec. 409. Amendments to Veterans Access, Choice, and Accountability Act of 2014.  
2.References to title 38, United States CodeExcept as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in terms of an amendment to, or repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of title 38, United States Code. 
3.Scoring of budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage. 
IExtensions of Authority Relating to Health Care 
101.Extension of requirement to provide nursing home care to certain veterans with service-connected disabilitiesSection 1710A(d) is amended by striking December 31, 2014 and inserting December 31, 2015. 
102.Extension of authority for pilot program on counseling in retreat settings for women veterans newly separated from service in the Armed Forces 
(a)Extension of authoritySubsection (d) of section 203 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1143; 38 U.S.C. 1712A note) is amended to read as follows: 
 
(d)TerminationThe authority to carry out a pilot program under this section shall terminate on December 31, 2015.. 
(b)Authorization of appropriationsSubsection (f) of such section is amended by striking fiscal years 2010 and 2011 and inserting fiscal years 2010, 2011, and 2015. 
103.Extension of authority for pilot program on assistance for child care for certain veterans receiving health care 
(a)Extension of authoritySubsection (e) of section 205 of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1144; 38 U.S.C. 1710 note) is amended to read as follows: 
 
(e)TerminationThe authority to carry out a pilot program under this section shall terminate on December 31, 2015.. 
(b)Authorization of appropriationsSubsection (h) of such section is amended by striking 2014 and inserting 2015.  
104.Extension of authority to make grants to veterans service organizations for transportation of highly rural veteransSection 307(d) of the Caregivers and Veterans Omnibus Health Services Act of 2010 (Public Law 111–163; 124 Stat. 1154; 38 U.S.C. 1710 note) is amended by striking 2014 and inserting 2015. 
105.Extension of requirement for report on activities of Department of Defense-Department of Veterans Affairs Interagency Program OfficeSection 1635(h)(1) of the Wounded Warrior Act (title XVI of Public Law 110–181; 122 Stat. 460; 10 U.S.C. 1071 note) is amended by striking 2014 and inserting 2015.  
106.Extension of authority for the performance of medical disabilities examinations by contract physiciansSection 704(c) of the Veterans Benefits Act of 2003 (Public Law 108–183; 38 U.S.C. 5101 note) is amended by striking December 31, 2014 and inserting December 31, 2015. 
107.Extension of authority for collection of copayments for hospital care and nursing home careSection 1710(f)(2)(B) is amended by striking September 30, 2014 and inserting September 30, 2015. 
108.Extension of authority for recovery from third parties of cost of care and services furnished to veterans with health-plan contracts for non-service-connected disabilitySection 1729(a)(2)(E) is amended by striking October 1, 2014 and inserting October 1, 2015. 
IIExtensions of Authority Relating to Homelessness 
201.Extension of current funding level for comprehensive service programs for homeless veteransSection 2013(7) is amended by striking $150,000,000 and inserting $250,000,000.  
202.Extension of authority for homeless veterans reintegration programsSection 2021(e)(1)(F) is amended by striking 2014 and inserting 2015. 
203.Extension of authority to provide referral and counseling services for certain veterans at risk of homelessness 
(a)Extension of authoritySubsection (d) of section 2023 is amended by striking September 30, 2014 and inserting September 30, 2015. 
(b)Technical amendmentSubsection (c)(3) of such section is amended by striking enter into contracts and inserting make grants.  
204.Extension of authority for treatment and rehabilitation services for seriously mentally ill and homeless veterans 
(a)General treatmentSection 2031(b) is amended by striking December 31, 2014 and inserting September 30, 2015. 
(b)Additional services at certain locationsSection 2033(d) is amended by striking December 31, 2014 and inserting September 30, 2015. 
205.Extension of authority to provide housing assistance for homeless veteransSection 2041(c) is amended by striking December 31, 2014 and inserting September 30, 2015. 
206.Extension of authority to provide financial assistance for supportive services for very low-income veteran families in permanent housingSection 2044(e)(1)(E) is amended by striking fiscal years 2013 and 2014 and inserting fiscal years 2013 through 2015. 
207.Extension of authority for grant program for homeless veterans with special needsSection 2061(d)(1) is amended by striking 2014 and inserting 2015.  
208.Extension of authority for the Advisory Committee on Homeless VeteransSection 2066(d) is amended by striking December 31, 2014 and inserting December 31, 2015. 
IIIExtensions of Authority Relating to Benefits 
301.Extension of authority for the Veterans’ Advisory Committee on EducationSection 3692(c) is amended by striking December 31, 2014 and inserting December 31, 2015. 
302.Extension of authority for calculating net value of real property at time of foreclosureSection 3732(c)(11) is amended by striking October 1, 2014 and inserting October 1, 2015. 
303.Extension of authority relating to vendee loansSection 3733(a)(7) is amended— 
(1)in the matter preceding subparagraph (A), by striking September 30, 2014 and inserting September 30, 2015; and 
(2)in subparagraph (C), by striking September 30, 2014, and inserting September 30, 2015,.  
IVOther Extensions of Authority and Other Matters 
401.Extension of authority to transport certain individuals to and from Department of Veterans Affairs facilitiesSection 111A(a)(2) is amended by striking December 31, 2014 and inserting December 31, 2015.  
402.Extension of authority for operation of the Department of Veterans Affairs regional office in Manila, the Republic of the PhilippinesSection 315(b) is amended by striking December 31, 2014 and inserting September 30, 2015. 
403.Extension of requirement to provide reports to Congress regarding equitable relief in the case of administrative errorSection 503(c) is amended by striking December 31, 2014 and inserting December 31, 2015.  
404.Extension of authority for Advisory Committee on Minority VeteransSection 544(e) is amended by striking December 31, 2014 and inserting December 31, 2015. 
405.Extension of authority for temporary expansion of eligibility for specially adapted housing assistance for certain veterans with disabilities causing difficulty ambulatingSection 2101(a)(4) is amended— 
(1)in subparagraph (A), by striking September 30, 2014 and inserting September 30, 2015; and 
(2)in subparagraph (B), by striking fiscal year 2014 and inserting each of fiscal years 2014 and 2015. 
406.Restoration of prior reporting fee multipliersDuring the one-year period beginning on the date of the enactment of this Act, the second sentence of section 3684(c) shall be applied— 
(1)by substituting $9 for $12; and 
(2)by substituting $13 for $15. 
407.Extension of authority for agreement with National Academy of SciencesSection 3(i) of the Agent Orange Act of 1991 (Public Law 102–4; 105 Stat. 13; 38 U.S.C. 1116 note) is amended by striking October 1, 2014 and inserting December 31, 2015.  
408.Health professionals education debt reductionSection 7683 is amended— 
(1)by striking subsection (a) and inserting the following new subsection: 
 
(a)In generalEducation debt reduction payments under the Education Debt Reduction Program shall consist of— 
(1)payments to individuals selected to participate in the program of principal and interest on loans described in section 7682(a)(2) of this title; or 
(2)payments for the principal and interest on such loans of such individuals to the holders of such loans.;  
(2)in subsections (b) and (c), by striking payments to both places it appears and inserting payments to or for; and 
(3)in subsection (d)— 
(A)in paragraph (1), by striking made to and inserting made to or for; and 
(B)in paragraph (2)(A), by striking payable to that and inserting payable to or for that.  
409.Amendments to Veterans Access, Choice, and Accountability Act of 2014 
(a)Expanded availability of hospital care and medical servicesSection 101 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subsection (c)— 
(A)in paragraph (1)(A), by inserting provide the veteran an appointment that exceeds the wait-time goals described in such subsection or before place such; and 
(B)in paragraph (2), by inserting (or other digital channel) after website;  
(2)in subsection (d)(1)(A), by adding at the end the following new sentences: An agreement entered into pursuant to this subparagraph may not be treated as a Federal contract for the acquisition of goods or services and is not subject to any provision of law governing Federal contracts for the acquisition of goods or services. Before entering into an agreement pursuant to this subparagraph, the Secretary shall, to the maximum extent practicable and consistent with the requirements of this section, furnish such care and services to such veterans under this section with such entities pursuant to sharing agreements, existing contracts entered into by the Secretary, or other processes available at medical facilities of the Department.;  
(3)in subsection (l)(1), by inserting a copy of before any medical record; and 
(4)by adding at the end the following new subsection: 
 
(t)Waiver of certain printing requirementsSection 501 of title 44, United States Code, shall not apply in carrying out this section.. 
(b)Collaboration between VA and Indian Health ServiceSection 102 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subsection (b), by striking The Secretary of Veterans Affairs shall establish and inserting the following: The Secretary of Veterans Affairs and the Director of the Indian Health Service shall jointly establish and implement; 
(2)in subsection (c), by adding at the end the following new paragraph: 
 
(3)Entering into an agreement between the Department and the Indian Health Service described in paragraph (2)(A) with respect to the effect of such agreement on the priority access of any Indian to health care services provided through the Indian Health Service, the eligibility of any Indian to receive health services through the Indian Health Service, and the quality of health care services provided to any Indian through the Indian Health Service.; and 
(3)by striking subsection (d). 
(c)Prompt paymentSection 105 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subsection (a), by striking section 1315 and inserting part 1315; 
(2)in subsection (b)(2), by striking chapter 39 and inserting chapter 39 of title 31; and 
(3)in subsection (d), by striking required by subsection (b) and inserting required by subsection (c).  
(d)Improvement of access to mobile vet centersSection 204 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by inserting and readjustment counseling services after other health care; and 
(B)in paragraph (2)— 
(i)in subparagraph (B), by inserting and events after locations; and 
(ii)in subparagraph (C), by inserting and outreach contacts after appointments; and 
(2)in subsection (b)(2)— 
(A)in subparagraph (A)— 
(i)in the matter preceding clause (i), by inserting and readjustment counseling after telemedicine services; and 
(ii)in clause (iii), by inserting and outreach contacts after appointments;  
(B)in subparagraph (B), by inserting and readjustment counseling after health care services; and 
(C)in subparagraph (E), by striking mobile vet centers and. 
(e)Improved transparencySection 206(b) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended— 
(1)in paragraph (1), by striking comprehensive database and inserting comprehensive, machine-readable data set; 
(2)in paragraph (3), by striking notice in the database of the reason and inserting notice of the reason; and  
(3)in paragraphs (2), (3), and (4), by striking database each place it appears and inserting data. 
(f)Information on credentialsSection 207 of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146; 38 U.S.C. 1701 note) is amended by striking successor database each place it appears and inserting successor data set.  
(g)Report on staffing shortagesSection 301(b)(3) of the Veterans Access, Choice, and Accountability Act of 2014 (Public Law 113–146) is amended— 
(1)in subparagraph (A), by striking Not later and all that follows through 2019 and inserting the following: On October 1 of each year beginning in 2015 and ending in 2019; and 
(2)in subparagraph (B)— 
(A)in clause (iii), by striking at each and all that follows through the period at the end and inserting the following: or guidelines of the Department with respect to determining the ratio of residents to staff supervising residents.; and 
(B)by striking clause (v) and inserting the following new clause: 
 
(v)Efforts of the Department, as of the date of the submittal of the report, to recruit and retain medical residents to work for the Veterans Health Administration as full-time employees.. 
(h)Project ARCHSection 403(j) of the Veterans' Mental Health and Other Care Improvements Act of 2008 (Public Law 110–387; 38 U.S.C. 1703 note) is amended— 
(1)by striking In carrying out and inserting Notwithstanding any provision of law relating to the use of competitive procedures in entering into contracts, in carrying out; and 
(2)by inserting under this section after make use of contracts entered into. 
(i)Clarification of approval of courses of education provided by public institutions of higher learning and in-State tuition rate for veteransParagraph (1) of section 3679(c) is amended to read as follows: 
 
(1)Notwithstanding any other provision of this chapter and subject to paragraphs (3) through (6), the Secretary shall disapprove a course of education provided by a public institution of higher learning if the institution charges tuition and fees for that course for covered individuals who are pursuing the course with educational assistance under chapter 30 or 33 of this title while living in the State in which the institution is located at a rate that is higher than the rate the institution charges for tuition and fees for that course for residents of the State in which the institution is located, regardless of the covered individual's State of residence.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
